DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2022 was filed after the mailing date of the Final Rejection on March 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed June 6, 2022, are acknowledged. Claim 1 is amended. No new matter has been added. Claims 1 and 3-4 are pending and currently considered in this office action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saka (previously cited, US 20060213127 A1), with evidence by Matweb (previously cited, http://www.matweb.com/search/datasheet.aspx?bassnum=AMECo00&ckck=1), in view of Kim (US 20110192266 A1).
Regarding Claim 1, Saka discloses a method of strengthening a binder metal phase of a sintered body (see Abstract; see para. [0004] and [0015]; one of ordinary skill in the art would appreciate a hard metal and cermet for the sintered ceramics cutting tool reads on the claimed limitations), the binder metal phase strengthening method comprising: 
ejecting spherical shaped ejection particles (one of ordinary skill in the art would appreciate that the shot blasting abrasive particles would be spherically shaped, as is well known to those of ordinary skill in the art of shot blasting; see also para. [0005] disclosing spherical abrasives, or particles having a convexly curved surface, and para. [0009]) against a surface of a sintered body having ceramic particles and a binder metal phase bonding the ceramic particles together (see para. [0015]; one of ordinary skill in the art would appreciate that a sintered cermet would comprise the claimed structure of ceramic particles and binder metal phase; see also para. [0035] and examples 11-14 in Table 3 which disclose cemented body comprising Co binder metal bonded with ceramic particles of WC),
by ejecting the spherical shaped ejection particles together with a compressed gas at an ejection pressure of from 0.2 MPa to 0.6 MPa or at an ejection velocity of from 80 m/s to 200 m/s (see para. [0009]; ejection parameters of 2-250m/s and 0.1-0.5MPa reads on the claimed ranges; see also Table 3, examples 11-14 which show velocities of 50-65 m/s and 0.15-0.35MPa, respectively) and 
the spherical ejection particles having a hardness that is not less than the hardness of the binder metal phase and that is a hardness of not more than 1000 HV (see para. [0009]; an ejection particle hardness of 500HV or more; see also Table 3, example 11 which shows zircon with a hardness of 810HV; additionally, one of ordinary skill in the art would appreciate that Co as a binder metal would comprise a binder metal hardness of approximately 250HV (see data evidence from Matweb), and thus has a hardness below an abrasive with a particle hardness of 500HV or more, and below that of zircon and a hardness of 810HV) and 
being particles of from 100 grit to 800 grit (having an average particle diameter of from 20 um to 149 um) (see para. [0009]; 0.1-200um ejection particle size reads on the claimed ranges; see also Table 3, examples 12-14 which show particle sizes of 20-50um, respectively).

Saka discloses wherein ejection particles toughen the surface of a cutting tool made of sintered cermet material (see para. [0009]), but does not disclose wherein the sintered body employed as a treatment subject is a sintered body having a ceramic film coated on at least a portion of surface at a thickness of not more than 5 um formed by physical vapor deposition or chemical vapor deposition, and the ejection particles are ejected against the sintered body at the portion of the surface coated with the ceramic film.
Kim discloses a similar blasting method (see para. [0030]-[0031] and para. [0035]) wherein a WC-Co sintered carbide tool (see para. [0027]) comprises a hard coating film coated on at least a portion of surface at a thickness of 5um formed by physical vapor deposition or chemical vapor deposition (see para. [0028]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). Kim teaches that such the hard coating is provided for abrasion resistance (see para. [0003]). 
Kim further teaches wherein in the coating as well as the cermet body are subjected to the blasting process (see para. [0029]), and that the method allows for a cutting tool with superior resistance to chipping during cutting of a workpiece, and improved abrasion resistance and toughness (see para. [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a hard coating film of 5um or less formed by CVD or PVD, and such that the blasting operation is therefore performed on both the hard coating and cermet body, as taught by Kim, for the invention disclosed by Saka. One would be motivated to do this in order to manufacture a cutting tool with superior resistance to chipping during cutting of a workpiece, and improved abrasion resistance and toughness (see teaching by Kim above).

Regarding Claim 3, Saka discloses wherein the ejection particles are metal ejection particles, ceramic ejection particles, or a mixture of metal ejection particles and ceramic ejection particles (see abrasive materials listed in Table 1-3 which are ceramic particles; for instance, see Table 3, examples 11-14; zircon and zirconia are ceramic particles).

Regarding Claims 4, Saka discloses wherein the ejection particles may be ceramic (see abrasive materials listed in Table 1 which are ceramic particles) and wherein the hardness of the particles are at least 500 HV (see para. [0009]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Response to Arguments
Applicant’s arguments, filed June 6, 2022, with respect to Claim 1 and dependent claims thereof, rejected under 35 U.S.C. 103 over Saka and Mikus, have been fully considered and are persuasive in view of Applicant’s amendments to the claims requiring the hard film coating of 5um or less to be formed by CVD or PVD.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saka in view of Kim, as detailed above.
Applicant’s arguments and arguments directed to Mikus are deemed moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735